FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-373
                  _____________________________

RASHAWN RENARD JACKSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Mark Borello, Judge.

                            May 2, 2019


JAY, J.

     In this direct appeal from Appellant’s convictions and
sentences for first-degree murder, armed burglary, and attempted
armed robbery, we affirm in all respects, but write to address two
of Appellant’s claims: (1) that the trial court abused its discretion
by rereading a portion of the jury instructions in response to a jury
question; and (2) that the trial court erred in imposing consecutive
mandatory minimum sentences under section 775.087(2), Florida
Statutes, also known as the 10-20-Life statute. For the reasons
that follow, we find both claims to be without merit.

                                  I

   Appellant was indicted for first-degree murder with a firearm,
armed burglary, and two counts of attempted armed robbery. The
evidence at trial established that the charges arose from a single
criminal episode involving three different victims. Specifically,
Appellant and an unidentified codefendant forced their way into a
trailer and attempted to rob two of the occupants at gunpoint.
During the incident, a neighbor tried to intervene and was shot
repeatedly and killed. No one else was shot, but one of the
occupants was beaten during the robbery attempt.

     During its deliberations, the jury submitted the following
question: “Does the verdict count number just pertain to the
individual stated on each charge? Example: if he fired a gun but
not at the person listed on the count number, does it still affect
other verdict counts?” The State requested that the court respond
to the question by rereading two paragraphs from the jury
instructions relating to the 10-20-Life statute, which stated that
the jury had to determine whether Appellant discharged a firearm
causing death or great bodily harm to “any person” during the
commission of the offenses. Defense counsel countered that the
court should simply tell the jurors to rely upon their memories and
the instructions they had been provided, expressing the concern
that reading a particular paragraph might lead the jury to place
undue emphasis on that portion of the instructions.

     After the parties concluded their arguments, the court made
the following ruling:

    I’m always troubled by the concept that we ask the jurors
    a lot—we ask a lot of them and I think we have an
    obligation to try to make their job as easy as we possibly
    can and if they ask us a specific question I think, unless
    answering the question would provide a specific prejudice
    to one side or the other, I think it’s incumbent on us to try
    to answer that question if we can, to the best of our
    abilities. This question simpl[y] calls for a restating of a
    particular portion. I don’t think it causes an undue
    emphasis on that portion. It simply answers the question
    that they’re asking. So over the defense’s objection I am
    going to answer the question in that fashion.

    The court then brought the jury back in and answered the
question as follows:

                                 2
         Remember, I don’t want you to pay particular
    emphasis on any one instruction. You need to pay
    attention to all of the instructions that I gave which you
    have with you, but two particular paragraphs I think may
    answer these particular questions.
         If you find Rashawn Jackson committed attempted
    robbery, and also find beyond a reasonable doubt that
    during the commission of the crime he discharged a
    firearm and in doing so death or great bodily harm was
    inflicted upon any person, you should find the defendant
    guilty of attempted robbery with discharge of a firearm
    causing death.
         And the other section is, if you find that Rashawn
    Jackson committed burglary and you also find beyond a
    reasonable doubt that during the commission of the crime
    he discharged a firearm, and in doing so that death or
    great bodily harm was inflicted upon any person, you
    should find the defendant guilty of burglary with
    discharge of a firearm causing great bodily harm or
    death.
         And, again, do not pay particular attention to any
    one section of the jury instructions, read them all
    together. They’re each—no one is more important than
    the other section, but I think that hopefully should assist
    you in answering that question.

     After resuming its deliberations, the jury returned a verdict
finding Appellant guilty as charged on all four counts. As to each
count, the jury made the specific finding that Appellant
“discharged a firearm causing death or great bodily harm during
the commission of the offense.”

      At sentencing, the trial court imposed mandatory minimums
of life imprisonment on the murder count and twenty-five years in
prison on the remaining three counts. The court further ordered
that these sentences would run consecutively with the exception
that the sentences for the two attempted armed robbery counts
would run concurrently with one another.

    After this court granted a belated appeal, Appellant filed a
motion to correct sentencing error pursuant to Florida Rule of

                                3
Criminal Procedure 3.800(b)(2), which claimed that the trial court
improperly imposed consecutive mandatory minimum sentences
under the 10-20-Life statute. The trial court denied this motion.

                                 II

     “A reviewing court applies the abuse of discretion standard
when reviewing a trial court’s response to a jury question.” Smith
v. State, 743 So. 2d 1141, 1143 (Fla. 1st DCA 1999); accord Miller
v. State, 253 So. 3d 752, 755 (Fla. 1st DCA 2018). If a jury poses a
question during its deliberations, the trial court has the discretion
to directly answer the question or reread or refer to prior
instructions on the subject matter. Perriman v. State, 707 So. 2d
1151, 1152 (Fla. 3d DCA 1998). However, if the court decides to
reinstruct the jury, the repeated instructions should be complete
on the subject involved because “‘[t]he giving of a partial
instruction fails to inform the jury fully and often leads to undue
emphasis on the part given as against the part omitted.’” Finklea
v. State, 920 So. 2d 156, 157 (Fla. 1st DCA 2006) (quoting Hedges
v. State, 172 So. 2d 824 (Fla. 1965)).

     Citing Finklea, Appellant claims that the trial court abused
its discretion by rereading a portion of the jury instructions in
response to the jury’s question. In Finklea, the jury asked for the
definition of “possession” while deliberating on charges of
possession of a controlled substance and possession of drug
paraphernalia. In discussing how to respond to the jury’s request,
defense counsel requested that the court reread in full the three
elements of the crime of possession in the standard jury
instruction, specifically including the requirement that the State
prove knowledge. The trial court denied this request and, over
defense objection, gave only a partial instruction that left out the
“knowledge” portion of the definition of unlawful possession. On
appeal, this court reversed and remanded for a new trial, holding
that the trial court abused its discretion in refusing to give a
complete instruction where the case involved only one disputed
issue—i.e., whether the defendant knew that unlawful items were
in the bottle. Id. at 157-58.

     Unlike Finklea, the trial court in this case did not respond to
the jury’s question by giving an incomplete instruction that failed
to fully define an element of the charged offense that was in
                                 4
dispute. The jury’s question did not reflect any misunderstanding
regarding the crimes charged; rather, it went to the issue of the
firearm enhancement under the 10-20-Life statute—i.e., whether
a finding that the defendant fired a gun at one victim would apply
to counts involving the other victims. The trial court responded to
the question by rereading those portions of the instructions
addressing that issue. We conclude that the trial court did not
abuse its discretion by rereading only those portions of the
instructions that answered the jury’s specific question. See
Holsworth v. State, 522 So. 2d 348, 353 (Fla. 1988); Garcia v. State,
492 So. 2d 360, 366 (Fla. 1986); Engle v. State, 438 So. 2d 803, 810-
11 (Fla. 1983); Griffin v. State, 414 So. 2d 1025, 1028 (Fla. 1982);
Henry v. State, 359 So. 2d 864, 867-68 (Fla. 1978).

     Moreover, by repeatedly reminding the jury that it needed to
pay attention to all of the instructions and not focus on any one
particular instruction, the court satisfactorily addressed any
concern that rereading only a portion of the instructions would
unduly emphasize that portion over the remainder of the
instructions. See Morgan v. State, 212 So. 3d 1104, 1106 (Fla. 1st
DCA 2017) (recognizing that absent a finding to the contrary,
juries are presumed to follow the instructions given them).

                                 III

     In Williams v. State, 186 So. 3d 989 (Fla. 2016), the Florida
Supreme Court held that “consecutive sentencing of mandatory
minimum imprisonment terms for multiple firearm offenses is
impermissible [under the 10-20-Life statute] if the offenses arose
from the same criminal episode and a firearm was merely
possessed but not discharged.” Id. at 993. The supreme court
further held that “[i]f . . . multiple firearm offenses are committed
contemporaneously, during which time multiple victims are shot
at, then consecutive sentencing is permissible but not mandatory.”
Id.

     Most recently, in Miller v. State, 43 Fla. L. Weekly S426 (Fla.
Oct. 4, 2018), the supreme court held that the 10-20-Life statute
“permits consecutive sentences at judicial discretion for specified
crimes committed in a single criminal episode with either multiple
victims or injuries,” but “neither mandates nor permits
consecutive sentences for crimes committed in a single criminal
                                 5
episode with a single victim or injury in which a firearm is not
discharged.”

     In this case, Appellant claims that the trial court erred in
imposing consecutive mandatory minimum sentences under the
10-20-Life statute for multiple firearm offenses arising out of a
single criminal episode where Appellant only shot at one victim. In
doing so, he relies on Torres-Rios v. State, 205 So. 3d 883 (Fla. 5th
DCA 2016), which held that consecutive mandatory minimums
were not permissible where there was only a single discharge of a
firearm and only one person was shot during a single criminal
episode. Although it was approved by the supreme court in Miller,
Torres-Rios did not involve multiple discharges of a firearm, and
there is no indication that the charged offenses arose from a single
criminal episode involving more than one victim. Accordingly, we
conclude that this case is controlled not by Torres-Rios, but by
Abrams v. State, 220 So. 3d 581 (Fla. 1st DCA 2017), in which this
court held:

         Here, the jury found Appellant guilty of discharging
    a firearm in each of the charged offenses. The offenses
    occurred in the same episode and involved multiple
    victims. Thus, the trial court had discretion to impose
    concurrent or consecutive mandatory minimum
    sentences in this case.

Id. at 582. Likewise, the jury in this case found Appellant guilty of
discharging a firearm in each of the charged offenses, which
occurred in the same episode and involved multiple victims.
Accordingly, the trial court had discretion to impose concurrent or
consecutive mandatory minimum sentences in this case.

     We acknowledge the existence of case law from the Fourth and
Fifth Districts holding that consecutive mandatory minimum
sentences are not permitted under the 10-20-Life statute for
firearm offenses arising from the same criminal episode and
involving multiple victims where only one victim is shot. See State
v. Parker, 812 So. 2d 495, 497-99 (Fla. 4th DCA 2002) (holding that
the trial court could not impose consecutive mandatory minimum
sentences for one count of attempted second-degree murder with a
firearm and three counts of aggravated assault with a firearm
where the defendant shot only one of the four victims); Cook v.
                                 6
State, 775 So. 2d 425, 427 (Fla. 5th DCA 2001) (holding that the
trial court could not impose consecutive mandatory minimum
sentences where one victim was shot and two other victims were
threatened at gunpoint during an armed robbery). However, these
cases can be distinguished because they involved the single
discharge of a firearm whereas this case involved multiple
discharges of a firearm, resulting in multiple fatal injuries to one
of the victims. To the extent these cases could be construed for the
proposition that consecutive sentencing is not permissible where
only a single victim is shot regardless of the number of gunshots
or injuries to the victim, they cannot be reconciled with the Florida
Supreme Court’s subsequent decision in Williams, which held that
consecutive mandatory minimum sentences for four counts of
aggravated assault with a firearm were permissible where a
defendant pointed a gun at four victims and then fired multiple
shots into the air. 186 So. 3d at 989. Notably, none of the victims
actually were shot at or injured. Moreover, the supreme court in
Miller cited Williams for the proposition that “consecutive
sentences were permissible because there were multiple victims
and the gun was fired.” 43 Fla. L. Weekly at S426. Accordingly,
consecutive sentences were permissible in this case because there
were multiple victims and the gun was fired. To the extent Parker
and Cook held that multiple victims must be shot at or injured, we
conclude that those decisions are no longer good law after Williams
and Miller.

                                 IV

     In summary, the trial court did not abuse its discretion by
rereading a portion of the jury instructions that responded to the
jury’s specific question, especially where the court emphasized
that the jury needed to pay attention to all of the instructions and
not focus on any one particular instruction. Moreover, the trial
court did not err in denying Appellant’s rule 3.800(b)(2) motion
because the trial court had discretion to impose consecutive
mandatory minimum sentences under the 10-20-Life statute
where there were multiple victims and discharges of a firearm.
Finally, we affirm as to Appellant’s other claims without
discussion.

    AFFIRMED.

                                 7
ROBERTS and RAY, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and M. J. Lord, Assistant Public
Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Kaitlin Weiss, Assistant
Attorney General, Tallahassee, for Appellee.




                                8